     Case 3:20-cv-00788-JAH-RBM Document 9 Filed 06/22/20 PageID.34 Page 1 of 4



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHARLES EDWARD ALLEN,                             Case No.: 3:20-cv-0788-JAH-RBM
     CDCR #D-76353,
12
                                         Plaintiff,    ORDER:
13
                          vs.                          1) DENYING MOTION TO INQUIRE
14
                                                       [ ECF No. 8];
15   J. CARDENAS; RALPH M. DIAZ;
     W.L. MONTGOMERY; M. POLLARD;                      2) DIRECTING CLERK OF COURT
16
     L. WOOD; M. CARRILLO,                             TO ADMINISTRATIVELY CLOSE
17                                                     CASE;
                                      Defendants.
18
                                                       AND
19
                                                       3) DIRECTING CLERK OF COURT
20
                                                       TO FILE COMPLAINT AS SECOND
21                                                     AMENDED COMPLAINT IN
                                                       19cv1610
22
23
24         Charles Edward Allen (“Plaintiff”), a prisoner incarcerated at Calipatria State
25   Prison located in Calipatria, California, and proceeding pro se, filed this civil rights
26   action pursuant to 42 U.S.C. § 1983. (ECF No. 1.)
27   ///
28   ///

                                                                                3:20-cv-0788-JAH-RBM
     Case 3:20-cv-00788-JAH-RBM Document 9 Filed 06/22/20 PageID.35 Page 2 of 4



1    I.     Procedural History
2           Plaintiff filed this civil rights complaint pursuant to 42 U.S.C. § 1983 on April 27,
3    2020. (See Compl., ECF No. 1.) Plaintiff names Correctional Officer Cardenas,
4    California Department of Corrections and Rehabilitation (“CDCR”) Diaz, Warden
5    Montgomery, Chief Deputy Warden Pollard, Captain Wood and Lieutenant Carrillo as
6    Defendants. (Id. at 3-4.)
7           The Court initially dismissed this action because Plaintiff failed to file a Motion to
8    Proceed In Forma Pauperis (“IFP”) or pay the initial civil filing fee. (See Apr. 30, 2020
9    Order, ECF No. 3.)
10          Plaintiff later filed a “Motion [to] Inform of a Letter to Inform the Court why the
11   Plaintiff return[ed] the document that this Court sent to the Plaintiff.” (See Pl.’s Mot.,
12   ECF No. 5 at 1.) Plaintiff states in this Motion that he refused mail that he had received
13   from the Court because he believes that it was opened outside his presence. 1 (See id.)
14          Plaintiff has now filed a “Motion to [I]nquire about Legal Document that was sent
15   back to the Court.” (See Pl.’s Mot., ECF No. 8.) In this Motion, Plaintiff requests that
16   the Court “confirm/verify that the document that the plaintiff sent back to the court is the
17   document that the court sent to the plaintiff on May 7. 2020.” (Id.)
18   II.    Plaintiff’s Motion (ECF No. 8)
19          It is not at all clear what document the Plaintiff is referring to in his Motion.
20   Therefore, the Court DENIES Plaintiff’s Motion but will direct the Clerk of Court to
21   provide Plaintiff with a copy of the Court’s docket. However, a review of Plaintiff’s
22   Complaint indicates that he may not have intended his Complaint to initiate a new action.
23          A court may take judicial notice of its own records, see Molus v. Swan, Civil Case
24   No. 3:05-cv-00452-MMA-WMc, 2009 WL 160937, *2 (S.D. Cal. Jan. 22, 2009) (citing
25
26
27   1
      However, Plaintiff mistakenly assumes that mail from the Court is “legal mail.” See Kennan v. Hall,
     83 F.3d 1083, 1094 (9th Cir. 1996) (Holding that mail from the courts, as contrasted to mail from a
28   prisoner’s lawyer, is not legal mail.)

                                                                                      3:20-cv-0788-JAH-RBM
     Case 3:20-cv-00788-JAH-RBM Document 9 Filed 06/22/20 PageID.36 Page 3 of 4



1    United States v. Author Services, 804 F.2d 1520, 1523 (9th Cir. 1986)); Gerritsen v.
2    Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015), and “‘may take
3    notice of proceedings in other courts, both within and without the federal judicial system,
4    if those proceedings have a direct relation to matters at issue.’” Bias v. Moynihan, 508
5    F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803
6    n.2 (9th Cir. 2002)); see also United States ex rel. Robinson Rancheria Citizens Council
7    v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
8            Here, the Court takes judicial notice of the previous action Plaintiff filed in Allen v.
9    Cardenas, et al., S.D. Cal. Civil Case No. 3:19-cv-01610-JAH-RBB (“Allen I”). The
10   facts alleged in Allen I involve the same set of facts against the same Defendants that are
11   contained in this matter. (See Id., ECF No. 23, Plaintiff’s First Amended Complaint
12   (“FAC”).) In Allen I, the Court dismissed Plaintiff’s FAC for failing to state a claim on
13   April 1, 2020. (See id., Apr. 1, 2020 Order, ECF No. 26.) Plaintiff was granted thirty
14   days leave to file an amended complaint to correct the problems with his pleading as
15   identified by the Court. (See id.) The Court later sua sponte granted Plaintiff an
16   extension of time to file his amended pleading no later than July 15, 2020. (See id., Apr.
17   27, 2020 Order, ECF No. 35.)
18           In the current case (“Allen II”), it appears that Plaintiff likely intended this to be his
19   amended pleading in Allen I. However, Plaintiff did not label it as an amended pleading
20   or provide the Allen I case number on the pleading and therefore, it was opened as a new
21   case.
22           According, the Court will direct the Clerk of Court to close this matter and file
23   Plaintiff’s Complaint (ECF No. 1) as his Second Amended Complaint in Allen I. Plaintiff
24   is cautioned that he must label all future filings in Allen I with the proper case number.
25   III.    Conclusion and Orders
26            For the reasons explained, the Court:
27           1)    DENIES Plaintiff’s “Motion to Inquire about Legal Document” (ECF No. 8)
28           2)    DIRECTS the Clerk of Court to mail Plaintiff a copy of the Court’s docket

                                                                                   3:20-cv-0788-JAH-RBM
     Case 3:20-cv-00788-JAH-RBM Document 9 Filed 06/22/20 PageID.37 Page 4 of 4



1    in this matter and a copy of the Court’s docket in 3:19-cv-01610-JAH-RBB.
2          3)     DIRECTS the Clerk of Court to file Plaintiff’s Complaint (ECF No. 1) as
3    Plaintiff’s Second Amended Complaint in 3:19-cv-01610-JAH-RBB.
4          4)     DIRECTS the Clerk of Court to administratively close this matter. This
5    matter will not constitute a “strike” for 28 U.S.C. § 1915(g) purposes.
6          IT IS SO ORDERED.
7
8
9    Dated: June 22, 2020
10                                              Hon. John A. Houston
                                                United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                               3:20-cv-0788-JAH-RBM
